Fourth Court of Appeals
                            San Antonio, Texas
                                 October 25, 2019

                               No. 04-19-00202-CV

                IN THE INTEREST OF H.E.W.M., A CHILD,

           From the 451st Judicial District Court, Kendall County, Texas
                           Trial Court No. 16-443CCL
                   Honorable Kirsten Cohoon, Judge Presiding


                                  ORDER
Sitting:       Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice

Appellant’s motion for extension of time to file a reply brief is granted.



It is so ORDERED on this 25th day of October, 2019.

                                                                PER CURIAM



ATTESTED TO: __________________________
              LUZ ESTRADA,
              Chief Deputy Clerk